Citation Nr: 1231426	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-46 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1960 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in October 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the October 2011 remand, the Board directed that the Veteran be afforded a VA examination in order to determine the nature and etiology of any currently present psychiatric disability.  In December 2011, the Veteran was afforded a VA examination.  Based on the history reported by the Veteran, a review of the claims files, and an examination of the Veteran; the VA examiner diagnosed depressive disorder not otherwise specified (NOS), alcohol abuse in full sustained remission, and a cognitive disorder NOS.  The examiner opined that the Veteran's disabilities were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's history suggested that the Veteran's drinking increased to a clinically problematic level after serving in the Republic of Vietnam.  The examiner reported that it was at least as likely as not that the Veteran's abuse of alcohol was an attempt to self-medicate, to forget about what he witnessed and experienced in the Republic of Vietnam.  The examiner further reported that the Veteran's drinking progressed to a level of dependence and eventually led to his depressive symptoms and cognitive impairment.  It is important to note that the examiner specifically declined to provide a diagnosis of PTSD that conformed to the DSM-IV criteria.  

With respect to the VA examiner's opinion that the Veteran's abuse of alcohol led to his depression and cognitive disorder, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). Accordingly, service connection for alcohol abuse on a direct basis is precluded as a matter of law.  In keeping with this, a disability that was caused only by alcohol abuse cannot be service-connected.  However, given that the examiner stated that the Veteran was self-medicating in service, it begs the question as to whether the self-medication was for an in-service early onset of a disorder that is subject to service connection, to wit, the diagnosed depression and/or cognitive disorder.  

Also, in an August 2012 statement received by the Board, the Veteran reported that he had continued to receive mental health counseling for PTSD at the VA Medical Center and that he had also been referred to monthly group meetings at the VA Medical Center for treatment of his mental health disabilities.  Records of this treatment are not currently before the Board.  These records should be obtained before a decision is rendered with regard to this issue.  Additionally, as the Veteran is reporting treatment for PTSD, these records should be considered by a VA examiner when determining the Veteran's accurate mental health diagnosis.  

Therefore, the Board finds that the Veteran's claims files should be returned to the December 2011 VA examiner for an addendum opinion regarding the nature and etiology of any currently present psychiatric disability, to include whether his depression and/or cognitive disorder had its early onset in service versus a post-service onset that was solely the result of alcohol abuse.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, specifically including the mental health treatment records referenced above.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran's claims files should be forwarded to the VA examiner who performed the December 2011 VA examination for a complete review of the claims files and addendum opinions, including any additional medical records obtained by virtue of this remand. 

Based on a review of the record, the examiner should provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has PTSD that is etiologically related to his active service, specifically his service in the Republic of Vietnam.  The examiner should specifically address the Veteran's diagnosis of PTSD provided by his VA Medical Center mental health outpatient treatment providers.  

The examiner should also provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's alcohol abuse during active service, described by the examiner as self-medication, was related to an undiagnosed psychiatric disability present at that time.  In forming this opinion, the VA examiner should specifically address the statement in the December 2011 opinion that the Veteran's drinking during active service was an attempt to self-medicate and forget what he witnessed and experienced while serving in the Republic of Vietnam.

The supporting rationale for all opinions expressed must be provided.

If the December 2011 VA examiner is not available, the claims files should be provided to and reviewed by another physician or psychologist with sufficient expertise to provide the required opinions with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. 

4. The RO should confirm that the examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



